                 THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:20-cv-00209-MR-WCM


LOTZ INTERNATIONAL, LLC           )
                                  )
                      Plaintiff,  )
                                  )
     vs.                          )                     ORDER
                                  )
NANCY BURNETTE,                   )
SHANA MUSE,                       )
MELISSA MCCLEAVE,                 )
KARI BRASWELL,                    )
JOHN DOE 1-5, aka “Citizens       )
Against Corruption and Abuse”     )
                                  )
                      Defendants. )
________________________________ )


      THIS MATTER is before the Court on “Plaintiff’s Motion for Voluntary

Dismissal” [Doc. 6] and Defendant Melissa McCleave’s “Motion to Dismiss”

[Doc. 4].

I.    PROCEDURAL BACKGROUND

      On July 31, 2020, Plaintiff Lotz International, LLC (“Plaintiff”) filed this

action against Defendants Nancy Burnette, Shana Muse, Melissa McCleave,

Kari Braswell, and “John Doe 1-5” (collectively “Defendants”). The Plaintiff

claims defamation by the Defendants based on a variety of Facebook “posts”

which the Plaintiff alleges falsely stated that two of the Plaintiff’s businesses


      Case 1:20-cv-00209-MR-WCM Document 7 Filed 10/05/20 Page 1 of 5
are “owned, controlled or otherwise affiliated with WOFF [Word of Faith

Fellowship Church],”1 and that the Plaintiff’s stores were “contributing to the

spread of COVID-19,” by having sick employees return to work or not

following state and local guidelines. [Doc 1 at 5-6]. The Plaintiff also alleged

Tortious Interference with Expected Economic Advantage and Violation of

the North Carolina Unfair and Deceptive Trade Practices Act based on

similar Facebook “posts.” [Id. at 6-7].

      On August 28, 2020, Defendant Melissa McCleave filed a Motion to

Dismiss. [Doc. 4]. On September 1, 2020, Defendant Shana Muse filed an

Answer. [Doc. 3].2 After reviewing these documents, Magistrate Judge

Metcalf sua sponte ordered the Plaintiff to file “a notice identifying all of its

constitute members and the citizenship of each” based on the statement that

one of Plaintiff’s members, Samuel Pires, is a member of the Word of Faith

Fellowship church in North Carolina which indicated that the parties may not

be completely diverse. [Doc. 5 at 2-3].




1 According to the Plaintiff “[f]or many years, disputes have arisen between WOFF and
members of the community, many of which are controversial in nature” which is why this
statement is defamatory. [Doc. 1 at 2].
2 Defendant Shana Muse’s Answer contained, in conclusion, a “Motion for Dismissal.”
[Doc 3 at 4]. However, because of the formatting of the Answer which does not include a
proper motion to dismiss, the Court will proceed as if this was an answer. This does not
affect the Court’s conclusion regarding the propriety of dismissal.
                                           2
      Case 1:20-cv-00209-MR-WCM Document 7 Filed 10/05/20 Page 2 of 5
      In response, on September 9, 2020, the Plaintiff field the instant Motion

for Voluntary Dismissal stating that “Plaintiff has discovered facts which may

call into question this Court’s jurisdiction.” [Doc 6 at 1].

II.   DISCUSSION

      Under Federal Rule of Civil Procedure Rule 41, a plaintiff may dismiss

an action without prejudice at any point before the defendant either files an

answer to the complaint or moves for summary judgement. Fed. R. Civ. P.

41(a)(1). After a defendant has filed an answer or moved for summary

judgment a voluntary dismissal is permitted only by court order “on terms

that the court considers proper” or by stipulation of the parties. Fed R. Civ.

P. 41(a)(2); Marex Titanic, Inc. v. Wrecked and Abandoned Vessel, 2 F.3d

544, 546 (4th Cir. 1993).

      “The primary force of [Rule] 41(a)(2) is to empower district courts to

exercise discretion over voluntary dismissals.” GO Computer, Inc. v.

Microsoft Corp., 508 F.3d 170, 177 (4th Cir. 2007). Although the decision is

discretionary, the Fourth Circuit has made it clear that a plaintiff’s motion to

dismiss without prejudice “should not be denied absent substantial prejudice

to the defendant.” Andes v. Versant Corp., 788 F.2d 1033, 1026 (4th Cir.

1986). In determining whether to grant a plaintiff's motion to dismiss, the

Court should consider the following factors to consider whether the

                                         3
      Case 1:20-cv-00209-MR-WCM Document 7 Filed 10/05/20 Page 3 of 5
defendant will suffer legal prejudice: “(1) the plaintiff's diligence in moving for

a voluntary dismissal, (2) the stage of the litigation, including the defendant's

effort and expense in preparing for trial, and (3) the adequacy of the plaintiff's

explanation for the need to dismiss.” Fidelity Bank PLC v. N. Fox Shipping

N.V., 242 F. App'x 84, 88–89 (4th Cir. 2007) (citations omitted).

       Applying these factors to the present case, the Court concludes that a

dismissal without prejudice would not substantially prejudice the Defendants.

This action was only recently filed and extensive discovery or trial

preparation has not yet begun. Furthermore, only one of the Defendants has

filed an answer to the complaint [Doc. 3] while another Defendant also

moved to dismiss [Doc. 4]. The Plaintiff’s reasoning is that the Plaintiff “has

discovered facts which may call into question this Court’s jurisdiction.” 3 [Doc.

6 at 1]. Lack of subject matter jurisdiction is a proper reason for a case to be

dismissed without prejudice. See Fed R. Civ. P. 41(b). Therefore, the Court

grant’s the Plaintiff’s Motion to Dismiss. Because Plaintiff’s Motion is granted,

Defendant’s Motion to Dismiss is rendered moot.




3These “facts” are not cited but the Court believes that it is a response to the Magistrate
Judge’s order which may have helped the Plaintiff “discover” that they did not have
complete diversity as required.
                                            4
      Case 1:20-cv-00209-MR-WCM Document 7 Filed 10/05/20 Page 4 of 5
                                     ORDER

     IT IS, THEREFORE, ORDERED, that Plaintiff’s Motion to Dismiss [Doc

6] is GRANTED. All of the claims are DISMISSED WITHOUT PREJUDICE.

Defendant Melissa McCleave’s “Motion to Dismiss” [Doc. 4] is DENIED AS

MOOT.

     IT IS SO ORDERED.

                     Signed: October 3, 2020




                                          5
     Case 1:20-cv-00209-MR-WCM Document 7 Filed 10/05/20 Page 5 of 5
